Petition for Writ of
Mandamus Denied and Memorandum Opinion filed December 31, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01054-CR
____________
 
IN RE MARSHALL A. WASHINGTON, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On
December 16, 2009, relator, Marshall A. Washington, filed a petition for writ
of mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In the petition, relator asks this
court to compel the Honorable Joan Campbell, presiding judge of the 248th
District Court of Harris County, to rule on his motion for nunc pro tunc order
to correct a clerical error in a pre-sentence investigation report.  
            As
an initial matter, relator’s petition does not comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 9.5, 20.1, and 52.7(a)(1). 
Notwithstanding these deficiencies, relator has not shown that he is entitled
to mandamus relief.  
            To
be entitled to mandamus relief, a relator must show that he has no adequate
remedy at law to redress his alleged harm, and what he seeks to compel is a
ministerial act, not involving a discretionary or judicial decision.  State
ex rel. v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.2d
207, 210 (Tex. Crim. App. 2007) (orig. proceeding).  Consideration of a motion
that is properly filed and before the court is a ministerial act.  State ex
rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987) (orig. proceeding)
(op. on reh’g).  A relator must establish that the trial court (1) had a legal
duty to rule on the motion; (2) was asked to rule on the motion; and (3) failed
to do so.  In re Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig.
proceeding).  
            Relator has not provided a sufficient record in this original
proceeding.  He has not attached a copy of his purportedly pending motion that
bears the file stamp of the Harris County District Clerk and, therefore, relator
has not demonstrated that he filed the motion in the trial court.  Relator also
has not demonstrated that the trial court received, was aware of, or was asked
to rule on the motion.  See In re Villarreal, 96 S.W.3d 708, 710 (Tex.
App.—Amarillo 2003, orig. proceeding).  
            Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator’s petition for writ of mandamus. 
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Frost, Boyce, and Sullivan.
Do Not
Publish—Tex. R. App. P. 47.2(b).